 

EXECUTION VERSION

 

PUT AGREEMENT

 

THIS PUT AGREEMENT ("Agreement") is entered into effective as of July 1, 2013,
by and among Mimvi, Inc., a Nevada corporation (“Mimvi”), Qayed Shareef, Morgan
Family Trust, dated February 1, 2000 and Kim Reed Perell (each a “Shareholder”
and collectively, the “Shareholders”).

 

RECITALS:

 

A.           This Agreement is being entered into pursuant to that certain
Agreement and Plan of Merger dated concurrently herewith by and among Mimvi,
Adaptive Media, Inc., the Shareholders and certain other signatories thereto
(the “Merger Agreement”). Capitalized terms used in this Agreement and not
otherwise defined herein shall have the respective meanings set forth in the
Merger Agreement.

 

B.           As a result of the Merger, the Shareholders have received shares of
Parent Stock.

 

C.           Mimvi desires to grant, and the Shareholders desire to acquire, the
option to put up to 5,500,000 shares of Parent Stock held by the Shareolders as
adjusted from time to time to reflect any stock splits, reverse splits, unit
distributions and similar capital events (the “Option Shares”) to Mimvi upon the
terms and conditions as are hereinafter set forth.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the parties agree as follows:

 

1.          Grant of Put Option. Mimvi hereby grants to each Shareholder, and
the Shareholders hereby accept and acquire from Mimvi, the right to require
Mimvi to purchase all or any portion of the Option Shares held by the
Shareholders upon the terms and conditions hereinafter set forth. The foregoing
right of the Shareholders to require Mimvi to purchase the Option Shares is
referred to hereinafter as the "Put." The immediately preceding sentence
notwithstanding, in the event that, on the Put Date, Mimvi does not have and
cannot reasonably obtain sufficient capital to purchase the Option Shares (the
“Funding Contingency”), the Shareholders shall not be permitted to exercise the
Put provided that Mimvi notifies the Shareholders thereof and promptly issues to
each Shareholder additional shares of Parent Stock equal to ten percent (10%) of
the number of the Option Shares held by such Shareholder as of the date of such
Put Date.

 

2.          Exercise Price. The Put exercise price shall be $0.0909 per Option
Share (the “Purchase Price per Share”), as adjusted from time to time to reflect
any stock splits, reverse splits, unit distributions and similar capital events.

 

1

 

 

3.           Term of Put. The term of the Put ("Put Term") granted herein shall
commence on November 1, 2013, and shall expire at 11:59 p.m. (PST) on December
31, 2013. Upon the expiration of the Put Term, unless the Put granted herein has
been timely and validly exercised in accordance with the provisions of Section 4
below, the Put and all of the rights of the Shareholders to exercise the Put
shall automatically cease and terminate and be of no further force or effect.
However, upon the occurrence of the Funding Contingency, the Put term shall
automatically be extended until such time as Mimvi has sufficient capital
available to purchase the Option Shares on the terms set forth herein.

 

4.           Manner of Exercise of Put.

 

(a)          The Put granted herein may be exercised by the holders of at least
a majority of the Option Shares (the “Requisite Holders”) at any time during the
Put Term by delivering written notice to Mimvi of their election to exercise the
Put (“Put Notice”), specifying therein the number of Option Shares to be put to
Mimvi (the “Put Shares”) and the date on which such put shall be effected (such
date, the “Put Date”), provided that if the Requisite Holders elect to Put less
than all of the Option Shares, the Shareholders shall each put his or her Pro
Rata Share of the aggregate amount of Put Shares set forth in the Put Notice. If
no Put Date is specified in a Put Notice, the Put Date shall be the date that
such Put Notice is deemed delivered hereunder. For purposes of this Agreement,
“Pro Rata Share” shall mean, with respect to a Shareholder, as of any date of
determination, the percentage that Option Shares held by such Shareholder as of
such determination date bears with respect to the total amount of the Option
Shares held by all Shareholders as of such determination date.

 

(b)          Notwithstanding the foregoing, upon the commencement, whether
voluntary or involuntary, of a case under the laws of the United States, or any
other proceeding or action seeking reorganization, liquidation, dissolution or
other relief under bankruptcy or insolvency statutes or similar laws, or the
appointment of a receiver, trustee or custodian for Mimvi or all or a material
portion of Mimvi’s assets or property, this Put shall be deemed exercised
immediately prior thereto with respect to all Option Shares, without demand or
notice of any kind the Shareholders.

 

(c)          If the Requisite Holders fail to timely and validly exercise the
Put in accordance with the requirements of subsection 4(a) above, then the Put
created by this Agreement shall automatically terminate and be of no further
force or effect.

 

(d)          Upon the timely and valid exercise of the Put granted herein, the
obligation of Mimvi to purchase and acquire the Put Shares shall be expressly
irrevocable and non-contingent, and the obligation of the Shareholders to sell
and transfer the Put Shares to Mimvi shall be expressly irrevocable and
non-contingent.

 

5.           Terms of Purchase and Sale.

 

(a)          Upon the timely and valid exercise of the Put by the Requisite
Holders in accordance with Section 4 above, this Agreement shall constitute an
agreement of purchase and sale pursuant to which the Shareholders agree
absolutely and unconditionally to sell, transfer, assign, convey and deliver to
Mimvi (“Transfer”), and Mimvi agrees to absolutely and unconditionally purchase
and acquire from the Shareholders, the Put Shares for the Purchase Price per
Share. Upon the Transfer of the Put Shares pursuant to the terms of this
Agreement, each Shareholder shall transfer and warrant good and marketable title
and interest in and to his or her respective Put Shares and shall convey all
such Put Shares to Mimvi free and clear of all Liens.

 

2

 

 

(b)          The closing ("Closing") for the Transfer of the Put Shares from the
Shareholders to Mimvi contemplated herein shall be held at the principal office
of Mimvi, on or before the date (the "Closing Date") that is five (5) days
following the Put Date. At the Closing, the parties hereto shall execute,
acknowledge, verify and deliver any and all documents and/or agreements
reasonably necessary to effectuate the transfer of the Put Shares to Mimvi,
including delivery of certificates representing the Put Shares and Mimvi shall
pay to each Shareholder an amount equal to (x) such Shareholder’s Put Shares
multiplied by (y) the Purchase Price per Share. All payments due hereunder shall
be paid in lawful money of the United States of America which shall be legal
tender in payment of all debts and dues, public and private, in immediately
available funds, without offset, deduction, or recoupment. Any payment by check
or draft shall be subject to the condition that any receipt issued therefore
shall be ineffective unless the amount due is actually received by the
Shareholder.

 

6.          Obligation Absolute. Mimvi’s obligations to purchase the Put Shares
in accordance with the terms hereof are absolute and unconditional, irrespective
of any action or inaction by the Shareholders to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any person or any action to enforce the same, or any setoff
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Shareholders or any other person of any obligation to Mimvi or any
violation or alleged violation of law by the Shareholders or any other person,
and irrespective of any other circumstance which might otherwise limit such
obligation of Mimvi to the Shareholders in connection with the purchase of such
Put Shares. Nothing herein shall limit the right of the Shareholders, acting
pursuant to the agreement of the Requisite Holders to pursue actual damages for
Mimvi’s failure to purchase the Put Shares within the period specified herein
and the Requisite Holders shall have the right to pursue all remedies available
to the Shareholders hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

7.          Representations and Warranties. Each party hereto hereby represents
and warrants that (a) they have the full power and authority to enter into this
Agreement, to transfer the Option Shares to Mimvi on the terms and conditions
contained herein and to perform all of their respective obligations hereunder,
(b) that the execution, delivery and performance by each party of their
respective obligations hereunder will not violate or constitute an event of
default under any other agreement, document or instrument to which such party is
a party or by which such party is bound, and (c) the Put Shares to be conveyed
to Mimvi pursuant to this Agreement is and shall continue to be free and clear
of any Lien. The representations and warranties set forth above in this Section
7 shall survive the execution and delivery of this Agreement and the transfer of
the Put Shares contemplated herein, and shall be true and correct as of the date
of this Agreement, and deemed to have been remade as of each Closing Date.

 

8.          Optional Termination Right. The Requisite Holders may, but shall not
be obligated to, elect to terminate this Agreement at any time between the date
hereof and the expiration of the Put Term and receive from Mimvi additional
shares of Parent Stock equal to ten percent (10%) of the number of remaining
Option Shares covered by this Agreement as of the date of termination (the
“Termination Shares”). The Requisite Holders may elect to terminate this
Agreement by delivering a written notice to Mimvi specifying therein the date on
which such termination shall be effective, provided that if no termination date
is specified, the termination date shall be the date that such notice is deemed
delivered hereunder. Promptly after the effective date of termination, Mimvi
shall issue to each Shareholder certificates representing his or her respective
Pro Rata Share of the Termination Shares.

 

3

 

 

9.           Miscellaneous.

 

(a)          Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be deemed to have been duly given
when personally delivered or, if earlier, when received after mailing by
registered or certified United States mail, postage prepaid, with return receipt
requested. Notice to any party to this Agreement is valid if sent to him at such
party's address as it appears in Mimvi’s records. Any party to this Agreement
shall have the right, from time to time, to specify as its address for purposes
of this Agreement any other address upon giving fifteen (15) days notice thereof
to the other party.

 

(b)          Integration, No Oral Modification. This Agreement constitutes the
entire agreement of the parties and supersedes all prior or contemporaneous oral
and written agreements of the parties relating to the subject matter hereof. No
amendment, modification, or other alteration to the terms of this Agreement
shall be effective, unless made in writing and signed by the parties.

 

(c)          Assignment. This Agreement is personal in nature and neither party
may assign its rights or delegate the performance of its duties under this
Agreement without the prior written consent of the other. Any purported
assignment without such consent shall be void and of no force or effect.

 

(d)          Agreement Binds Successors. This Agreement shall be binding upon
and shall inure to the benefit of the parties and, to the extent permitted by
this Agreement or applicable law, their respective heirs, legal representatives,
successors, and assigns.

 

(e)          Captions. The captions in this Agreement are for convenient
reference only and shall have no legal effect.

 

(f)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and need not be
signed by more than one of the parties hereto and all of which together shall
constitute one and the same agreement.

 

(g)          Jurisdiction and Venue. MIMVI AND THE SHAREHOLDERS HEREBY AGREE
THAT ANY FEDERAL COURT IN THE STATE OF CALIFORNIA OR ANY STATE COURT LOCATED THE
STATE OF CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN MIMVI AND THE SHAREHOLDERS PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT. MIMVI EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. FURTHER,
MIMVI HEREBY WAIVES THE RIGHT TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND
THE RIGHT TO CHALLENGE THE VENUE OF ANY COURT PROCEEDING COMMENCED PURSUANT TO
THIS SECTION.

 

4

 

 

(h)          Attorneys' Fees. In the event of any action for breach of, or
otherwise in connection with, this Agreement, the prevailing party shall be
entitled reasonable attorneys' fees, costs and expenses, including the cost of
arbitration, incurred in connection with such action.

 

(i)          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California, without regard to the
conflicts of law principles thereof.

 

(j)          Additional Documents. The parties agree to sign all necessary
documents and take all other actions necessary to carry out the provisions of
this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

"Shareholders"   /s/ Qayed Shareef     Qayed Shareef     Option Shares:
4,583,700           /s/ Morgan Family Trust     Morgan Family Trust, dated
February 1, 2000     Option Shares: 458,150           /s/ Kim Reed Perell    
Kim Reed Perell     Option Shares: 458,150       "Mimvi"   Mimvi, Inc., a Nevada
corporation           By: /s/ Kevin Conner     Kevin Conner, Chief Financial
Officer

 

 

 

